      Case 2:17-cr-00565 Document 42 Filed on 07/20/20 in TXSD Page 1 of 5
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                                  July 21, 2020
                            SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff,                                    §
                                               §
       v.                                      §           CRIMINAL NO. 2:17-565-1
                                               §
CYNTHIA MARIE JOSEY,                           §
 Defendant.                                    §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Cynthia Marie Josey’s “Motion to Modify

Sentence Under 18 U.S.C. § 3582(c)(1)(A) Pursuant to Section 12003, The Cares Act.” D.E. 39.

I. BACKGROUND

       In 2017, Defendant pled guilty to conspiracy to possess with intent to distribute 56.82

kilograms of methamphetamine. She has served roughly 34 months (35%) of her 96-month

sentence and has a projected release date of June 7, 2024. She now moves the Court to reduce

her sentence and order her release to home confinement because she fears contracting COVID-

19 while in prison. Defendant states that she submitted a written request for compassionate

release to the warden at FMC Carswell on May 14, 2020; however, she has not provided the

Court with a copy of her administrative request or indicated whether she received a response.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—The
              court may not modify a term of imprisonment once it has been
              imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of
                      Prisons, or upon motion of the defendant after the




                                                1
      Case 2:17-cr-00565 Document 42 Filed on 07/20/20 in TXSD Page 2 of 5



                       defendant has fully exhausted all administrative rights to
                       appeal a failure of the Bureau of Prisons to bring a motion
                       on the defendant’s behalf or the lapse of 30 days from the
                       receipt of such a request by the warden of the defendant’s
                       facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or
                       supervised release with or without conditions that does not
                       exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in
                       section 3553(a) to the extent that they are applicable, if it
                       finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because
                of the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a




                                                 2
      Case 2:17-cr-00565 Document 42 Filed on 07/20/20 in TXSD Page 3 of 5



               correctional facility and from which he or she is not expected to
               recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g). “In general, the defendant has the burden to show circumstances meeting




                                                 3
       Case 2:17-cr-00565 Document 42 Filed on 07/20/20 in TXSD Page 4 of 5



the test for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

        With respect to motions for compassionate release based on COVID-19:

        A review of a motion for release based on COVID-19 is highly fact-intensive and
        dependent on the specific conditions of confinement and medical circumstances
        faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
        simply citing to nationwide COVID-19 statistics, asserting generalized statements
        on conditions of confinement within the BOP, or making sweeping allegations
        about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
        spread of the coronavirus and the conditions of confinement in jail, alone, are not
        sufficient grounds to justify a finding of extraordinary and compelling
        circumstances. Rather, those circumstances are applicable to all inmates who are
        currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

III. ANALYSIS

        Defendant is 50 years old and has served one third of her sentence. She states that she

suffers from high cholesterol, hyperthyroidism, PTSD, anxiety, sleep apnea, and complications

from a previous injury to her back and neck that cause breathing difficulties while eating,

drinking, and sleeping. She also emphasizes that she has participated in various educational and

self-help programs while incarcerated.

        While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.

1(B)(iii). Defendant has failed to offer evidence of any underlying medical condition that would

make her particularly vulnerable to severe illness or death should she contract COVID-19. 1 The


         1. According to the Centers for Disease Control and Prevention, “older adults and people of any age who
have serious underlying medical conditions might be at higher risk for severe illness from COVID-19.” People Who
Are at Higher Risk for Severe Illness, CDC (May 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-at-higher-risk.html? These conditions include: chronic lung disease; moderate to severe




                                                       4
       Case 2:17-cr-00565 Document 42 Filed on 07/20/20 in TXSD Page 5 of 5



Court is also without sufficient information regarding her disciplinary history while in prison.

Finally, the BOP has not determined that any other extraordinary and compelling reason exists to

support Defendant’s release, nor has it certified that she poses no danger to the community, that

she is at no substantial risk of engaging in criminal conduct if released, or that her release to

home detention will result in a substantial net reduction of costs to the Federal Government.

         While the Court sympathizes with Defendant’s plight, “[t]he Court cannot release every

prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

every prisoner.” Koons, 2020 WL 1940570 at *4. “General concerns about the spread of

COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds to

establish the extraordinary and compelling reasons necessary to reduce a sentence.” Id. at *5.

Without more, Defendant cannot meet her burden of showing that extraordinary or compelling

reasons warrant her release.

IV. CONCLUSION

         For the foregoing reasons, Defendant’s “Motion to Modify Sentence Under 18 U.S.C. §

3582(c)(1)(A) Pursuant to Section 12003, The Cares Act” (D.E. 39) is DENIED.

      It is so ORDERED this 20th day of July, 2020.




                                                      ____________________________________
                                                                 JOHN D. RAINEY
                                                           SENIOR U.S. DISTRICT JUDGE




asthma; serious heart conditions; severe obesity; diabetes; chronic kidney disease; and liver disease. Also at a higher
risk are people who are immunocompromised due to cancer treatment; smoking; bone marrow or organ
transplantation; immune deficiencies; poorly controlled HIV or AIDS; and prolonged use of corticosteroids and
other immune weakening medications. Id.




                                                          5
